Stolz, Judge.
The defendant’s conviction of theft by taking was authorized by evidence adduced in the bench trial that the defendant was positively identified by his former girlfriend as the person who lowered a portable television set on a "string” from the window of the apartment (adjoining his) of the victim (whom he knew and had visited previously), brought it into the witness’ apartment (behind the other apartment building) to test it, told her to *511shut her mouth when she accused him of the theft, and then carried it away; and that the defendant, subsequent to his arrest and waiver of his rights, confessed that he had taken the victim’s t.v. set and sold it for $5. The contention that the testimony of the defendant’s former girlfriend was unreliable as prejudicial toward the defendant, is without merit, as it was the key testimony in obtaining his conviction.
Argued April 5, 1976
Decided April 29, 1976.
John W. Andre, Jr., for appellant.
Andrew J. Ryan, Jr., District Attorney, William H. McAhee, II, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.